 Case 3:18-cv-01483-BJD-PDB Document 6 Filed 01/15/19 Page 1 of 3 PageID 25




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

ROBERT SANDERS,

         Plaintiff,

v.                                                      CASE NO.: 3:18-cv-01483-BJD-PDB


GOTOBRAZILS WAXING CENTER,
INC., A Florida Profit Corporation,

      Defendant.
________________________________/

              PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND
                      CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)      the name of each person, attorney, association of persons, firm, law firm, partnership, and

corporation that has or may have an interest in the outcome of this action – including

subsidiaries, conglomerates, affiliates, parent corporation, publicly-traded companies that own

10% or more of a party’s stock, and all other identifiable legal entities related to any party in the

case:

        1. Robert Sanders – Plaintiff

        2. Noah E. Storch, Esquire - Counsel for Plaintiff

        3. Richard Celler, Esquire – Counsel for Plaintiff

        4. Richard Celler Legal, P.A.- Counsel for Plaintiff

        5. Gotobrazils Waxing Center, Inc. – Defendant

2.)      the name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:
 Case 3:18-cv-01483-BJD-PDB Document 6 Filed 01/15/19 Page 2 of 3 PageID 26




      1. None known.

3.)        The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

      1. None other than the persons identified in above.

4.)        The name of each victim (individual or corporate) of civil and criminal conduct alleged

to be wrongful, including every person who may be entitled to restitution:

      1.   Robert Sanders – Plaintiff

           I hereby certify that I am unaware of any actual or potential conflict of interest involving

the district judge and magistrate judge assigned to this case, and will immediately notify the

Court in writing on learning of any such conflict.

           Dated this 15th day of January, 2019.

                                                   Respectfully submitted,

                                                   /s/ Noah E. Storch __
                                                   Noah E. Storch, Esq.
                                                   Florida Bar No.0085476
                                                   RICHARD CELLER LEGAL, P.A.
                                                   7450 Griffin Road, Suite 230
                                                   Davie, Florida 33314
                                                   Telephone: (866) 344-9243
                                                   Facsimile: (954) 337-2771
                                                   E-mail: noah@floridaovertimelawyer.com

                                                   Counsel for Plaintiff
 Case 3:18-cv-01483-BJD-PDB Document 6 Filed 01/15/19 Page 3 of 3 PageID 27




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January, 2019, a true and correct copy of

the foregoing has been filed using CM/ECF system which I understand will send a copy to all

counsel of record.



                                                 /s/ Noah E. Storch__
                                                 Noah E. Storch, Esq.
